

Exhibit 10.1








CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), is made by and between CarMax Inc.,
and its affiliated companies (collectively, the “Company”) and William C. Wood,
Jr. (the “Consultant”) executed as of June 27, 2018.


WHEREAS, Consultant, who has been an employee of the Company pursuant to a
Severance Agreement dated January 3, 2017 (the “Severance Agreement”), has
provided guidance, leadership and direction in the growth, management and
development of the Company and has learned trade secrets, confidential
procedures and information, and technical and sensitive plans of the Company;
WHEREAS, Consultant will separate from service (as defined in Internal Revenue
Code Section 409A and the regulations issued thereunder) with the Company on
July 31, 2018, upon which time Consultant will no longer be an employee of the
Company;
WHEREAS, the Company desires that Consultant be available to consult with the
Company regarding the business of the Company following Consultant’s separation
from service; and
WHEREAS, the Company has offered to Consultant a consulting arrangement, and the
parties hereto have reached an agreement concerning that arrangement and other
matters contained herein and desire to set forth the terms and conditions
thereof.
NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, Consultant and the Company hereby agree as follows:


ARTICLE 1. TERM AND TERMINATION OF AGREEMENT


Section 1.1.    Term This Agreement will become effective on August 1, 2018 (the
“Effective Date”) and will terminate on July 31, 2019 (the “Consulting Period”),
unless otherwise terminated prior to July 31, 2019 pursuant to Article 1 of this
Agreement. This Agreement may be extended upon prior written agreement of both
parties, which shall constitute an extension of the Consulting Period.


Section 1.2.    Termination Upon Breach Notwithstanding Section 1.1, this
Agreement may be terminated by either party upon written notice to the other
party in the event that the party receiving notice has materially breached this
Agreement and fails to cure such breach within 10 days after written notice of
such breach.


Section 1.3.    Termination for Convenience The Company may terminate this
Agreement without cause upon providing the Consultant thirty (30) days’ written
notice; provided, however, that if the Company terminates this Agreement under
this Section 1.3


1



--------------------------------------------------------------------------------




prior to the expiration of the Consulting Period, then the monthly payments set
forth in Section 3.1 of this Agreement shall be paid to Consultant on the same
payment schedule through the balance of the Consulting Period that would have
been part of the term of this Agreement, but for the termination by the Company
hereunder.


ARTICLE 2. SERVICES TO BE PERFORMED BY CONSULTANT


Section 2.1.    Specific Services Consultant will provide consulting services to
the Company regarding all aspects of the Company’s business from time to time as
may be reasonably requested by the Company and subject to the terms and
conditions contained herein. Notwithstanding the foregoing, the parties
acknowledge and agree that the services to be provided by Consultant under this
Agreement are expected to be limited to occasional or part-time services that
are not expected to exceed 20% of the average level of services provided by
Consultant over the three-year period immediately preceding the Effective Date
of this Agreement.


Section 2.2.    Method of Performance Consultant will determine the method,
details, and means of performing the above described services under this
Agreement. Consultant shall report, in a form reasonably acceptable to the
Company, the extent and nature of the activities being performed under the terms
of this Agreement as requested by the Company. Consultant shall perform all
services with professional diligence and skill, using sound practices in
accordance with generally accepted industry standards. Consultant agrees to
devote sufficient time to complete performance of the services described herein.
Additionally, the services must be provided by the Consultant personally and
cannot be assigned to a third party.


Section 2.3.     Intellectual Property Ownership The Consultant understands and
acknowledges that any writing, invention, design, system, process, development
or discovery (collectively, “Intellectual Property”) shall be the sole and
exclusive property of the Company. Consultant agrees to assign to the Company
any and all of his right, title, and interest in and to such Intellectual
Property, including, but not limited to, patent, trademark, and other rights.
The Consultant further agrees to cooperate fully with the Company to secure,
maintain, enforce, or defend the Company’s ownership of and rights in such
Intellectual Property. The rights and remedies of this Section 2.3 are in
addition to any rights and remedies available under applicable law.


Section 2.4.    Independent Contractor The parties intend that an independent
contractor relationship be created by this Agreement as of the Effective Date.
Consultant will not be an employee, agent, partner or joint venturer of or with
the Company or its affiliates and shall not have the power to bind the Company.
Consultant will not be entitled to any of the rights or benefits that the
Company provides to its employees (other than Consultant’s right to continue
participating in certain benefits as a result of having previously been an
employee). Consultant acknowledges and agrees that Consultant will not be
entitled to worker’s compensation insurance benefits or unemployment
compensation insurance


2



--------------------------------------------------------------------------------




benefits from the Company as a result of this Agreement or any work performed by
Consultant under this Agreement.


ARTICLE 3. COMPENSATION


Section 3.1.    Consulting Fees Consultant will receive consulting fees of
Ten-Thousand Dollars ($10,000.00) per calendar month during the Consulting
Period. Consulting fees will be paid within 14 calendar days after the end of
each month during the Consulting Period. Consultant shall not be entitled to
commissions for any services in connection with this Agreement. No fees,
compensation, benefits, property interest or right shall accrue or be owed to
Consultant unless specifically stated in this Agreement.


Section 3.2.    Expenses The Company will reimburse Consultant for reasonable
expenses incidental to consulting services provided pursuant to this Agreement,
subject to the requirements set forth in this Section 3.2. Requests for
reimbursement must be itemized and supported by appropriate documentation (i.e.
itemized receipts). Such reimbursable expenses shall include air travel
consistent with the Company’s policies and lodging at any of the hotels on the
Company’s then-current approved hotel list, which was incurred in connection
with providing the consulting services.


Section 3.3.    Taxes Consultant shall be solely responsible for all federal,
state and local taxes and related contributions attributable to the payments
from the Company to Consultant for consulting services. Consultant acknowledges
that Consultant is an independent contractor for federal, state and local income
and employment tax purposes. Consultant shall obtain and provide to the Company
a Federal Tax Identification Number prior to submitting any invoices to the
Company under this Agreement.


ARTICLE 4. REPRESENTATIONS AND WARRANTIES


Section 4.1.    Compliance with Laws Consultant represents, warrants and
covenants that Consultant will comply in full with all applicable federal,
state, and local laws and regulations and rules of governmental agencies and
bodies that may apply to the services performed under this Agreement.


ARTICLE 5. ADDITIONAL OBLIGATIONS OF CONSULTANT


Section 5.1.    Confidentiality and Other Covenants


(a) Consultant acknowledges that as a result of prior employment with the
Company, and his performance of the consulting services, Consultant has access
to Protected Information as defined in Article 10 of the Severance Agreement.


(b) Consultant agrees that, in consideration for the consulting fees paid
pursuant to this Agreement, the terms and conditions set forth in Article 10 of
the Severance Agreement, entitled “Confidentiality”, shall continue in full
force and effect throughout


3



--------------------------------------------------------------------------------




the Consulting Period and for a period of five (5) years following the end of
the Consulting Period.


Section 5.2.    Covenant Not to Compete Consultant agrees that, in consideration
for the consulting fees paid pursuant to this Agreement, the terms and
conditions set forth in Article 8 of the Severance Agreement, entitled “Covenant
Not to Compete”, shall continue in full force and effect throughout the
Consulting Period and for a period of twenty-four (24) months following the end
of the Consulting Period.


Section 5.3.    Non-Solicitation of Employees Consultant agrees that, in
consideration for the consulting fees paid pursuant to this Agreement, the terms
and conditions set forth in Article 9 of the Severance Agreement, entitled
“Non-Solicitation of Employees”, shall continue in full force and effect
throughout the Consulting Period and for a period of twenty-four (24) months
following the end of the Consulting Period.


Section 5.4.    Survival The provisions of this Article 5 shall survive
expiration or termination of this Agreement.


ARTICLE 6. GENERAL PROVISIONS


Section 6.1.    Limitation of Liability Except for the remedies in the second
paragraph of Section 6.2, neither party shall be liable to the other hereunder
for any incidental, indirect, special, consequential or punitive damages or lost
profits under any tort, contract, strict liability or other legal or equitable
theory arising out of or pertaining to the subject matter of this Agreement,
even if said party has been advised of the possibility of or could have foreseen
such damages.


Section 6.2.    Indemnification and Injunctive Relief Subject to the limitation
in Section 6.2, Consultant shall be responsible and liable to the Company for
acts or conduct of Consultant which exposes the Company to financial or
reputational damage. Consultant shall indemnify, defend and hold harmless the
Company, its officers, directors, employees, agents, representatives and
independent contractors (“Indemnified Parties”) from and against any and all
third party claims, actions, demands, losses, liability and injuries including
but not limited to financial injury (collectively “Claims”) arising from any
negligent acts or omissions, willful or wrongful misconduct, knowing
misrepresentation or breach of this Agreement by Consultant as it relates to the
activities performed under this Agreement, except to the extent that the
Indemnified Party or its agents or employees contribute to such injury or
damage, in which event the parties will be responsible for their own percentage
of fault. In connection therewith, each party agrees to reasonably notify the
other party in writing of any claim subject to this indemnity.


The parties further recognize and affirm that in the event of a breach or a
threatened breach of this Agreement’s provisions regarding Intellectual
Property, Confidentiality, the Covenant Not to Compete and the Non-Solicitation
of Employees, money damages may


4



--------------------------------------------------------------------------------




be inadequate and the Company may not have an adequate remedy at law.
Accordingly, the parties agree that in the event of a breach or a threatened
breach of this Agreement, the Company may, in addition to pursuing any other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the foregoing
provisions, without objections to post bond. The provisions of this Section 6.2
shall survive expiration or termination of this Agreement.


Section 6.3.    Choice of Law and Venue This Agreement shall be governed by,
construed and enforced in accordance with the laws of the Commonwealth of
Virginia without regard to conflicts of laws principles thereof and the parties
hereby incorporate into this Agreement the terms and conditions of Article 18 of
the Severance Agreement, entitled “Governing Law”.


Section 6.4.    Entire Contract This Agreement contains all of the covenants and
agreements between the parties with respect to the rendering of the services
contemplated by this Agreement. Notwithstanding anything in this Agreement, the
provisions in the Severance Agreement that are intended to survive, including
but not limited to those contained in Articles 8, 9, 10, 13, 17.2, 17.9 and 18
thereof, shall survive and continue in full force and effect. Any modification
of this Agreement will be effective only if it is in writing signed by the
parties hereto. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The parties hereto may execute this Agreement
personally or by facsimile/scan signature. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.


Section 6.5.    Severability If any term, covenant, or condition of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, covenant, or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each and every remaining term, covenant, or condition of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.


Section 6.6.    Notices and Contact Persons Any notices to be given hereunder by
either party to the other party may be effected either by personal delivery in
writing; by overnight delivery; by mail, registered or certified, postage
prepaid with return receipt requested; or by an electronic transmission, which
creates a record that may be retained, retrieved, and reviewed by either party.
Mailed notices shall be addressed to the parties at the addresses below and
electronic transmissions shall be forwarded to the contact persons below. Either
party may change the address upon which written notice is mailed or electronic
transmission is forwarded in accordance with this Section 6.6. Notices delivered
personally will be deemed communicated as of actual receipt; mailed notices and
electronic transmissions will be deemed communicated as the date received.


5



--------------------------------------------------------------------------------






The Company designates William D. Nash (“Company Contact”) as its primary
contact for this relationship. However, Consultant may do work for other persons
as agreed to by the parties and subject to the limitations set for herein.
Consultant shall direct all reports, notices, inquiries, and other
communications to the person for whom the work is completed.


Company Contact: William D. Nash    
Mailing Address: 12800 Tuckahoe Creek Parkway Richmond VA 23228    


The Company shall direct all reports, notices, inquiries, and other
communications to Consultant at the address and to the contact information
provided by Consultant to the Company.


[Signature Page Follows]






6



--------------------------------------------------------------------------------






THE PARTIES HEREBY enter into this Agreement as of the date first above written,
and the signatories hereto represent that by signing below, they are authorized
to execute and deliver this Agreement and to obligate the respective parties.








CarMax, Inc.  

/s/ William D. Nash
Name: William D. Nash
Title: President and Chief Executive Officer




William C. Wood, Jr.

 /s/ William C. Wood, Jr.
 








7

